
	
		I
		111th CONGRESS
		2d Session
		H. R. 4619
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2010
			Mr. Markey of
			 Massachusetts (for himself, Mrs.
			 Capps, and Ms. Matsui)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to create a pilot
		  program to bridge the digital divide by providing vouchers for broadband
		  service to eligible students, to increase access to advanced telecommunications
		  and information services for community colleges and head start programs, to
		  establish a pilot program for discounted electronic books, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 E-Rate 2.0 Act of
			 2010.
		2.E-rate 2.0
			 program for increased adoptionSection 254(h) of the Communications Act of
			 1934 (47 U.S.C. 254(h)) is amended—
			(1)by redesignating
			 paragraph (7) as paragraph (10); and
			(2)by adding after
			 paragraph (6) the following:
				
					(7)Digital divide
				mitigation
						(A)In
				generalThe Commission shall implement a pilot program to extend
				broadband service to students who—
							(i)qualify for
				funding under the federally subsidized school lunch program;
							(ii)attend secondary
				schools that receive support under this section; and
							(iii)who possess a
				computer for use at home.
							(B)Use of
				fundsThe pilot program shall distribute funding to such
				secondary schools to dispense vouchers to eligible students to be used for
				monthly service fees for residential broadband service for such
				students.
						(C)RulesThe
				Commission shall promulgate rules to implement the pilot program, including
				rules to prevent vouchers from being sold or transferred to non-qualifying
				individuals.
						(D)Limitations
							(i)DurationThe
				pilot program shall be in effect for a period of 5 years after the effective
				date of the regulations promulgated under subparagraph (C).
							(ii)Maximum
				amountThere is authorized to be appropriated to the Commission
				to implement the pilot program not more than $500,000,000 per year for the
				period described in clause
				(i).
							.
			3.Eligibility for
			 discounted rates for community colleges and head start programs
			(a)In
			 generalSection 254(h) of
			 such Act (47 U.S.C. 254(h)) is further amended—
				(1)in paragraph
			 (2)(A), by striking classrooms, and inserting classrooms,
			 community colleges, head start programs; and
				(2)in paragraph (10)
			 (as redesignated under section 2(1))—
					(A)in subparagraph
			 (C), by striking school, and inserting school, a
			 community college, a head start program; and
					(B)by adding at the
			 end the following:
						
							(J)Community
				collegeThe term
				community college has the meaning given the term junior
				or community college in section 312 of the Higher Education Act of 1965
				(20 U.S.C. 1058).
							(K)Head start
				programThe term head
				start program means any local public or private nonprofit agency that
				is designated by the Secretary of Health and Human Services as a Head Start
				agency under section 641 of the Head Start Act (42 U.S.C.
				9836).
							.
					(b)Pilot
			 ProjectSection 254(h) of such Act (47 U.S.C. 254(h)) is further
			 amended by inserting after paragraph (7), as added by section 2, the
			 following:
				
					(8)Community
				Colleges and Head Start Programs Pilot Project
						(A)In
				generalThe Commission shall
				implement a pilot project, not to exceed $150,000,000 in any one year, to
				extend funding for broadband equipment and services under this section to those
				community college or head start program applicants who best demonstrate need,
				maximization potential of broadband use consistent with their educational
				mission, and innovation with respect to use of broadband, web-based information
				and applications.
						(B)Rulemaking
				requiredThe Commission shall adopt rules as necessary to
				implement this paragraph.
						(C)SpecificationFor
				the first 5 years after the date of enactment of the
				E-Rate 2.0 Act of 2010,
				community colleges and head start programs shall receive funding for broadband
				equipment and services from the Federal government exclusively through this
				pilot
				project.
						.
			4.Electronic Books
			 Pilot ProjectSection 254(h)
			 of the Communications Act of 1934 (47 U.S.C. 254(h)) is further amended by
			 inserting after paragraph (8), as added by section 3, the following:
			
				(9)E-Books for
				E-rate
					(A)In
				generalThe Commission shall
				implement a pilot project, not to exceed $50,000,000 in any one year, to extend
				to those secondary school applicants for funding under this section that are
				eligible for the highest percentage discounted rates under the Commission’s
				regulations implementing this section an opportunity to apply for meaningfully
				discounted services and technologies for the use of electronic books.
					(B)Rulemaking
				requiredThe Commission shall
				adopt such rules as may be necessary to implement this paragraph, including
				rules assuring that such technologies and services are incorporated into the
				course curricula of the applying secondary school and that implementation is on
				a technology-neutral basis.
					(C)Duration;
				Report
						(i)In
				generalThe pilot project shall last 4 years in duration.
						(ii)ReportAt
				the end of the third year of the operation of the pilot project, the Commission
				shall prepare and submit to Congress a report assessing the project. The report
				shall include metrics to gauge the impact on digital literacy and overall
				learning associated with the student use of the electronic books
				project.
						(D)Rulemaking
				requiredThe Commission shall commence and complete a rulemaking
				in the final year of the pilot project and determine whether the program should
				be extended or terminated, and if extended, what additional entities should be
				eligible for funding, what level of funding is reasonable and affordable for
				such program, and what other modifications to the program are warranted
				consistent with the public
				interest.
					.
		5.Improved
			 Administration of E-Rate Application Process
			(a)In
			 generalNot later than 6
			 months after the date of enactment of this Act, the Federal Communications
			 Commission shall develop and implement policies and procedures to streamline
			 and simplify the application process under section 254(h) of the Communications
			 Act of 1934 (commonly known as the E-Rate program) for the
			 purpose of—
				(1)improving
			 administration of the program;
				(2)increasing access
			 to the benefits of the program;
				(3)minimizing the
			 burden on applicants; and
				(4)maintaining
			 measures to eliminate waste, fraud, and abuse.
				(b)Specific
			 modificationsIn carrying out
			 subsection (a), the Federal Communications Commission shall consider whether
			 the mission and goals of the E-Rate program would be better served by the
			 following modifications to the administration of the program:
				(1)The establishment of a multi-year
			 application for Priority One services such that applicants would be required to
			 submit funding requests only once every 3 years for recurring services (such as
			 telephone and Internet access services).
				(2)The use of an interactive Web site for
			 communicating with applicants.
				(3)The deployment of
			 interactive technology tools, such as online application forms, as part of the
			 application process to reduce the use of paper-based means of communication and
			 to improve the ability of applicants to receive clear and current information
			 regarding their applications and the E-Rate program.
				6.E-Rate Fund Cap
			 Modification
			(a)In
			 generalNot later than 6
			 months after the date of enactment of this Act, the Federal Communications
			 Commission shall complete a proceeding to revise the amount of the cap provided
			 for in section 54.507(a) of title 47, Code of Federal Regulations, to account
			 for inflation.
			(b)Report to
			 CongressNot later than 30
			 days after completing the proceeding required by subsection (a), the Federal
			 Communications Commission shall submit a report to Congress explaining what
			 methodology the Commission will use to determine the appropriate adjustment
			 under such subsection.
			
